Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
Status of the claims
Claims 1, and 9-29 are pending and claims 1 and 23-29 are examined on merits in this office action. See office action of 11/27/2019 for the withdrawal of claims 9-22 from consideration as being directed to non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to a liquid concentrate effective for extraction of various mycotoxins in various samples and the liquid concentrate effective for extracting mycotoxins as claimed, encompasses an inordinately a various combination of surfactants and buffering salt at various concentrations that are effective for extraction of large number of mycotoxins from various types of sample.  The liquid concentrates as claimed are provided by combination and permutation of various types of plurality of buffering salts with various types of surfactant at various concentration that are effective to extract various types of micotoxins from various types of samples as claimed in claim 1 does not have clear descriptive support in the specification. The term mycotoxins encompass hundreds of different mycotoxins included but not limited to aflatoxin, ochratoxin, zeralenone, fumonisin, patulin and nivalenol/deoxynivalenol. The buffering salts in the liquid concentrate encompasses selection of effective amount of various percentages (6-18%) of various salts (e.g. sodium chloride, sodium sulfate, sodium citrate, sodium acetate, sodium bromide, sodium iodide, potassium chloride, potassium acetate, potassium bromide, potassium iodide, sodium bicarbonate, sodium hydrosulfide, sodium bisulfate, monosodium phosphate, disodium phosphate, calcium carbonate, sodium carbonate, potassium cyanide, and sodium sulfide) and the surfactants in the liquid surfactants comprises effective amount of one or more (note that “more” encompasses more than one i.e. 2-5 of the surfactants) of surfactants selected from sodium stearate, 4-(5-dodecyl) benzenesulfonate, sodium dodecyl sulfate (SDS), polysorbate 20, and trimethylhexadecyl ammonium chloride, for which the specification does not have a clear descriptive support. 
As encompassed by the claim, the plurality of “a salt” can be selected from various salts at an effective amount and concentrations as described above, for which the specification does not have a clear guidance in the specification as the specification does not have any clear guidance for selecting a salt including plurality of salts at a final concentrations of 6-18% and 5-15% as encompassed by the claims. As for example, a plurality of buffering salts may comprise 5 different salts at an effective amount and concentrations from sodium chloride, sodium sulfate, sodium citrate, sodium acetate, sodium bromide, sodium iodide, potassium chloride, potassium acetate, potassium bromide, potassium iodide, sodium bicarbonate, sodium hydrosulfide, sodium bisulfate, monosodium phosphate, disodium phosphate, calcium carbonate, sodium carbonate, potassium cyanide, and sodium sulfide, for extracting various types of mycotoxins, for which the specification does not have a clear descriptive support and guidance. The buffering salts may comprise 18 wt% sodium hydrosulfide, 18 wt% sodium sulfate, 18 wt% sodium bisulfate, 18% sodium sulfate, 18% (potassium chloride), 18% sodium iodide; and the surfactant may comprise 2.4% trimethylhexadecyl ammonium chloride (including other surfactants) for a liquid concentrate for extracting mycotoxins in a sample, for which (i.e. all the various combinations at the specific percentages) the specification does not have a clear descriptive support and guidance for extracting all types of mycotoxins in the specification. The liquid concentrate, as claimed may comprise 2.4% sodium stearate, 18 % potassium acetate, 18% sodium bisulfate, 18% sodium sulfate and 18% potassium iodide for extracting various types of mycotoxins but however effective amount of the various types of salts and the surfactants does not have a clear descriptive support in the specification. As claimed in claims 25 and 26, the liquid concentrate may comprise 6 wt% SDS, 7 wt% sodium stearate, 7 wt% trimethylhexadecyl ammonium chroride for surfactants and 7 wt% NaCl, 7 wt% NaH2PO4, 18 wt% sodium hydrosulfie, 18 wt% potassium cyanide, and 18 wt% sodium sulfide for plurality of buffering salts. Note that the “comprise” term does not exclude other surfactants and other buffering salts. Except for disclosing a laundry lists of various salts and surfactants, the specification does not have clear descriptive support and clear guidance for effective amount and concentrations of various combinations and various concentrations of the inordinate number of salts and surfactants for extracting various types of mycotoxins in a sample. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species (i.e. various specific combinations with various specific concentrations) in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967).  Purdue Farma (Fed. Cir. 04/17/19) (aff’g PTAB that patent owner failed its burden to show claimed combination described in provisional where references to two elements of that combination as part of a “laundry list” of possible mixtures, “do not constitute ‘blaze marks’ that indicate or direct that a particular combination should be made ‘rather than any of the many others which could also be made.
However, throughout the specification, the examples and assays are strictly limited to specific liquid concentrate wherein the salts and surfactants in the liquid concentrate are strictly limited. In the examples and assays, buffering salts are limited to salts of NaCl and Na2HPO4 having a specific percentage and the surfactant is limited to SDS and Tween 20 at a specific percentage, wherein as claimed, the liquid concentrates encompasses a large number of concentrates as described above, for which the specification does not have clear descriptive support. Effective amount of a salt or combination of various salts for liquid concentrate for extracting various types of mycotoxins have not clearly been described in the specification. The only disclosure in the specification is limited to SDS at certain concentration 48g per 900ml) in combination with NaCl (124g/800ml), Na2HPO4 (28g/800ml) and Tween 20 at certain concentration effective for extraction of aflatoxin from peanut (Example 2). The disclosure of SDS at a certain concentration in combination with certain concentration of NaCl, Na2HPO4 and Tween effective for extraction of aflatoxin from peanut, does not and cannot be considered representative of the disclosure of effective amount of trimethylhexadecyl ammonium chloride in combination with effective amount of potassium cyanide for a liquid concentrate effective for extracting aflatoxin, ochratoxin, zeralenone, fumonisin, patulin, nivalenol/deoxynivalenol or various other types of mycotoxins from various types of samples. Effective amount of trimethylhexadecyl ammonium chloride for liquid concentration that is effective to extract aflatoxin, ochratoxin, zeralenone, fumonisin, patulin, nivalenol/deoxynivalenol or various other types of mycotoxins from various types of samples has not been disclosed or exemplified in the specification. Effective amount of potassium cyanide for extraction of aflatoxin, ochratoxin, zeralenone, fumonisin, patulin, nivalenol/deoxynivalenol or various other types of mycotoxins from various types of sample has not been disclosed or exemplified in the specification, let alone the various other surfactants and in combination with various other salts. Even for SDS, effective amount for extraction of various other mycotoxins except aflatoxin has not been clearly disclosed in the specification.
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See University of California v. Eli Lilly and Co., 43 USPQ2d 1398,1406 (Fed. Cir. 1997). A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.

A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Boichem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii.
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
Here, in this case, the disclosure of liquid concentrate consisting of NaCl,  Na2HPO4 and SDS or Tween 20 at a specific percentage cannot be considered representative of a liquid concentrate comprising 2.4% sodium stearate, 18 % potassium acetate and 18% sodium bisulfate, 18% sodium sulfate and 18% potassium iodide that are an effective amount to extract various types of mycotoxins from various types of sample; a liquid concentrate comprising 6 wt% SDS, 7 wt% sodium stearate, 7 wt% trimethylhexadecyl ammonium chroride, 7 wt% NaCl, 7 wt% NaH2PO4, 18 wt% sodium hydrosulfie, 18 wt% potassium cyanide and 18 wt% sodium sulfide that is effective amount to extract various mycotoxins in various sample; or a liquid concentrate comprising 18 wt% sodium hydrosulfie, 18 wt% potassium cyanide, 18 wt% sodium sulfide, 18 wt% sodium bisulfate (an acidic salt); and 2.4% trimethylhexadecyl ammonium chloride that are effective amount to extract various mycotoxins in various sample and all the various combinations and percentages as encompassed by the claims. 
  Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).
Accordingly, it is deemed that the specification fails to provide adequate written description and clear guidance for the enormous number of liquid concentrates as encompassed by the scope of the combinations of the various surfactants and salts as encompassed by the claims and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jun et al (CN101812121B).
In regards to claims 1, 23-24 and 27, Jun discloses protein extraction solution comprising 8g of NaCl, 0.2g KCl, 1.44g of Na2HPO4, 0.24g of KH2PO4 and 2g of SDS per liter (Abstract). That is the solution comprises a surfactant and a plurality of buffering salt. The grams of the compound in 1 liter solution, provides a solution comprising 0.2% SDS and 0.988% total of plurality of buffering salts (0.8% NaCl +0.02% KCl +0.144% Na2HPO4 + 0.024% KH2PO4).
Jun does not disclose the concentration as claimed in claim 1 but however, since Jun discloses extraction solution having 0.8% NaCl and 0.2% SDS, one of ordinary skilled in the art can easily envisage various concentrated solution of the extraction solution, as for example, 10X, 15X or 20X concentrated solution for convenience in essay performance. For a concentrated solution, as for example, 10X, 15X or 20X concentrated solution, one would prepare a solution comprising 9.88% of buffering salt and 2% SDS (for 10X), 14.82% of plurality of buffering salt and 3% SDS (for 15X) or 19.76% of plurality of buffering salt and 4% SDS (for 20X). Therefore, various concentrated solution of the extraction solutions would make the instant concentrate obvious in view of Jun. One of ordinary skilled in the art can also envisage some variations in the percentages of the buffering salts and surfactants for optimization of the extraction solution. Various concentrated solution of the extraction solutions with some variations in the percentages for optimization would make the instant concentrate obvious in view of Jun. Moreover, one of ordinary skilled in the art can easily envisage various concentrations for optimization and for expanding the extraction solution for extraction of various proteins. it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
In regards to the recitations of “liquid concentrate effective for extracting”, an effective amount or one or more surfactants” and “an effective amount of one or more buffering salts”, the concentrated composition of Jun as shown obvious has not been disclosed to serve as an effective amount effective/capable of extracting mycotoxin. However, since the concentrated concentration is very similar to the concentration of the liquid concentrate of instant claim 1, it would be highly expected that the concentration as shown obvious by Jun would be capable of extracting mycotoxin from a sample. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the concentrated concentration as shown obvious by Jun is different from the concentration of surfactants and buffering salts of instant claim 1 with respect to capability (effectiveness) of extracting mycotoxin from a sample while they have similar composition.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
Claim 1 and 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barile et al (US 2011/0060131A1).
In regards to claims 1, 23-24 and 27, Barile discloses extraction solution comprising extraction solution comprising plurality of buffering salts comprising 4.29 mM disodium hydrogen phosphate, 1.47 mM monopotassium phosphate, and 137 mM sodium chloride, and 0.1% tween 20 (i.e. polysorbate 20) (a surfactant), which provides a solution comprising 0.1% Tween and 0.877% of plurality of buffering salts (0.8% NaCl + 0.06% Na2HPO4 + 0.017% NaH2PO4).
Barile does not disclose the concentration as claimed in claim 1 but however, since Barile discloses extraction solution comprising 0.877% plurality of buffering salt, and 0.1% tween, one of ordinary skilled in the art can easily envisage various concentrated solution of the extraction solution for convenience, as for example 10X-50X concentrated solution for convenience in essay performance. For a concentrated solution, as for example, 10X, 15X or 20X concentrated solution, one would prepare a solution comprising 8.77% plurality of buffering salt and 1% Tween (for 10X), 13.15% of buffering salt and 1.5% Tween (for 15X) or 17.54% of buffering salt and 2% Tween (For 20X).. The concentration of 17.54% and 2% Tween (For 20X concentrated solution) is very similar to the effective concentration range of 2.4% to 7.2 wt% or surfactants and 6-18% of buffering salt as claimed in instant claim 1. The concentration of 20X concentrated (17.5%) of buffering salt of Barile lie within the range of 6-18% of claimed range of buffering salt and the concentration of 20X concentrated (2%) surfactant of Barile lie outside the range of 2.4 to 7.2% but is very close to concentration of 2.4% and would be expected to have similar property. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
In regards to the recitations of “liquid concentrate effective for extracting”, an effective amount or one or more surfactants” and “an effective amount of one or more buffering salts”, the 20X concentrated composition of Bareli as shown obvious has not been disclosed to serve as an effective amount effective/capable of extracting mycotoxin. However, since the concentrated concentration is very similar to the concentration of the liquid concentrate of instant claim 1, it would be highly expected that the concentration as shown obvious by Barile would be capable of extracting mycotoxin from a sample. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the concentrated concentration as shown obvious by Jun is different from the concentration of surfactants and buffering salts of instant claim 1 with respect to capability (effectiveness) of extracting mycotoxin from a sample while they have similar composition.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)). 
Moreover, it is noted that the effectiveness of extraction of mycotoxins in a sample would depend on the final concentration of the surfactants and salts in the final extraction solution having the sample, not the concentrate as claimed and thus the recitation “effective for extracting” cannot be judged until the final concentration is not claimed.
Response to argument
Applicant's arguments and amendments filed 05/06/2022 have been fully considered and are persuasive to overcome the rejection under 35 USC 112(b) and but they are not persuasive to overcome the rejections under 35 USC 112(a) and 35 USC 103 rejections.
In regards to rejection under 35 USC 112(a), Applicant argued that explicit support for the presently recited Markush groups may be found throughout the specification as originally filed and, e.g., on page 2, last full paragraph and page 3, second full paragraph. Applicants argued that the presently recited surfactants and buffering agents are recited in the form of a Markush group, i.e., by using closed ("consisting of") language and thus "surfactants" and "buffering agents" as recited in claim 1 are not generic but rather are limited to the one or more chemical species recited in each Markush group. 
The above arguments have fully been considered but are not found persuasive. The composition as claimed is limited by “effective for extracting mycotoxin in a sample” and the concentration of the buffering salts and surfactants are limited by the recitation “an effective amount”. In regards to reasonable species, the species is liquid concentrate (i.e. various species of compositions having an effective amount of one or more surfactant and an effective amount of one or more buffering salts) that is capable of extracting mycotoxins in a sample. Disclosing laundry lists of surfactants and a laundry lists of buffering salts does not provide representative species for composition (various composition of surfactants and buffering salts at an effective amount).  If only one surfactant is selected from 5 surfactants and if only one buffering salt is selected, the possible combination would be 50 different combinations, wherein each of combination further provides various other combinations with various percentages of surfactants and buffering salts. However, buffering salts comprise plurality (two or more upto 10) of buffering salts (i.e. 2-10 different combinations of buffering salt) and the surfactants comprise one or more surfactants, would provide and inordinately a large number of different combinations. Originally filed claims 1 and 8 and pages 2-3 and page 12, lines 1-14 as originally filed discloses laundry lists of surfactants and recitation of “selected from” from the laundry lists, which does not provide representative species (i.e. disclosure of representative specific combinations with specific percentages) for the full scope of the genus encompassed by the various species (i.e. various specific combinations with specific percentages of surfactants with buffering salts for extracting mycotoxins). A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. The only disclosure of liquid concentrate having buffering salts limited to salts of NaCl and Na2HPO4 having a specific percentage and the surfactant  limited to SDS and Tween 20 at a specific percentage, does not provide representative examples and disclosure for the enormous number of species of various combinations of surfactants and buffering salts as liquid concentrate for extracting various types of mycotoxins. 
Except for disclosing a laundry lists of various salts and surfactants, the specification does not have clear descriptive support and clear guidance for effective amount and concentrations of various combinations and various concentrations of the inordinate number of salts and surfactants for extracting various types of mycotoxins in a sample. Effective amount of a salt or combination of various salts for liquid concentrate for extracting various types of mycotoxins have not clearly been described in the specification. The only disclosure in the specification is limited to SDS at certain concentration 48g per 900ml) in combination with NaCl (124g/800ml), Na2HPO4 (28g/800ml) and Tween 20 at certain concentration effective for extraction of aflatoxin from peanut (Example 2). The disclosure of SDS at a certain concentration in combination with certain concentration of NaCl, Na2HPO4 and Tween effective for extraction of aflatoxin from peanut, does not and cannot be considered representative of the disclosure of effective amount of trimethylhexadecyl ammonium chloride in combination with effective amount of potassium cyanide for a liquid concentrate effective for extracting aflatoxin, ochratoxin, zeralenone, fumonisin, patulin, nivalenol/deoxynivalenol or various other types of mycotoxins from various types of samples. Effective amount of trimethylhexadecyl ammonium chloride for liquid concentration that is effective to extract aflatoxin, ochratoxin, zeralenone, fumonisin, patulin, nivalenol/deoxynivalenol or various other types of mycotoxins from various types of samples has not been disclosed or exemplified in the specification. Effective amount of potassium cyanide for extraction of aflatoxin, ochratoxin, zeralenone, fumonisin, patulin, nivalenol/deoxynivalenol or various other types of mycotoxins from various types of sample has not been disclosed or exemplified in the specification, let alone the various other surfactants and in combination with various other salts. Even for SDS, effective amount for extraction of various other mycotoxins except aflatoxin has not been clearly disclosed in the specification.
In regards to 35 USC 103 rejection over Jun, Applicants argued that the preamble of the presently amended claims recites “a liquid concentrate effective for extracting mycotoxins in a sample” and consistent with the specification, the term “effective” requires the claimed composition to be functionally capable of effectively extracting mycotoxins in a sample. Applicant argued that Jun is concerned with extracting BT protein and therefore, absent impermissible hindsight, a person of ordinary skill in the art would have no reason to modulate the concentration ratios to amounts recited in the claims in order to effectively extract mycotoxins in a sample in the claims.
The above arguments have fully been considered but are not found persuasive. Jun discloses extraction in different types of soil utilizing the extraction composition but one of ordinary skilled in the art would not limit the extraction composition only for the soil used in the reference of Jun but would easily envisage expanding the utilization of the composition for extraction in various other types of soils and for various other types of soils, one of ordinary skilled in the art would try to optimize the concentrations of the composition depending on the soil to arrive at the best optimal condition with a reasonable expectation of success. As described above, one of ordinary skilled in the art can easily envisage various concentrated solution of the extraction solution for convenience, as for example, 10X, 15X or 20X concentrated solution, one would prepare a solution comprising 9.88% of buffering salt and 2% SDS (for 10X), 14.82% of plurality of buffering salt and 3% SDS (for 15X) or 19.76% of plurality of buffering salt and 4% SDS (for 20X). Therefore, various concentrated solution of the extraction solutions would make the instant concentrate obvious in view of Jun. One of ordinary skilled in the art can also envisage some variations in the percentages of the buffering salts and surfactants for optimization of the extraction solution. Various concentrated solution of the extraction solutions with some variations in the percentages for optimization would make the instant concentrate obvious in view of Jun. The composition of Jun is not for extracting mycotoxin but however, the composition including the concentrations have been shown to be obvious in view of Jun. Instant claim 1 is a product claim (a composition having a certain concentration of surfactant and a buffering salt selected from the recited compounds) and not a process claim. The recitation “effective for extracting mycotoxin” does not make the claim a process claim and does not modify the amount (range) of the surfactants and buffering salts from the recited concentration (ranges). In regards to capability for extracting mycotoxins from a sample, the concentrated composition of Jun as shown obvious has not been disclosed to serve as an effective amount effective/capable of extracting mycotoxin. However, since the concentrated concentration is very similar to the concentration of the liquid concentrate of instant claim 1, it would be highly expected that the concentration as shown obvious by Jun would be capable of extracting mycotoxin from a sample. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the concentrated concentration as shown obvious by Jun is different from the concentration of surfactants and buffering salts of instant claim 1 with respect to capability (effectiveness) of extracting mycotoxin from a sample while they have the similar composition.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
In regards to 35 USC 103 rejection over Barile, Applicants argued that Barile teaches that the solution cited by the Office is specifically used to lyse and extract modified human FAD synthetase antigen proteins from a bacterial sediment in an opportune tampon at pH 7.3 (para [0021], [0024], and [0027]). Applicants argued that Barile fails to disclose any variations in concentrations of the lysing/extracting solution and provides no teaching or suggestion for modifying the weight ratios. Applicants argued that the concentrations of Barile lie outside the claimed concentration ranges, which are particularly effective for extracting mycotoxins in a sample. Barile is concerned with lysing cells and extracting a very specific antigen protein; therefore, absent impermissible hindsight, a person of ordinary skill in the art would have no reason to modulate the concentration ratios to the amounts recited in the claims in order to effectively extract mycotoxins in a sample as recited in the claims.
The above arguments have fully been considered but are not found persuasive. As described above, the concentration of 17.54% and 2% Tween (For 20X concentrated solution) of Barile is very similar to the effective concentration range of 2.4% to 7.2 wt% or surfactants and 6-18% of buffering salt as claimed in instant claim 1. The concentration of 20X concentrated (17.5%) of buffering salt of Barile lie within the range of 6-18% of claimed range of buffering salt and the concentration of 20X concentrated (2%) surfactant of Barile lie outside the range of 2.4 to 7.2% but is very close to concentration of 2.4% and would be expected to have similar property. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). In regards to the recitations of “liquid concentrate effective for extracting”, an effective amount or one or more surfactants” and “an effective amount of one or more buffering salts”, the 20X concentrated composition of Bareli as shown obvious has not been disclosed to serve as an effective amount effective/capable of extracting mycotoxin. However, since the concentrated concentration is very similar to the concentration of the liquid concentrate of instant claim 1, it would be highly expected that the concentration as shown obvious by Barile would be capable of extracting mycotoxin from a sample. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the concentrated concentration as shown obvious by Jun is different from the concentration of surfactants and buffering salts of instant claim 1 with respect to capability (effectiveness) of extracting mycotoxin from a sample while they have similar composition.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)). Moreover, it is noted that the effectiveness of extraction of mycotoxins in a sample would depend on the final concentration of the surfactants and salts in the final extraction solution having the sample, not the concentrate as claimed and thus the recitation “effective for extracting” cannot be judged until the final concentration is not claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQUL HAQ/
Primary Examiner, Art Unit 1641